DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Amendment

This office action is in response to amendment/reconsideration filed on 06/01/2022, the amendment/reconsideration has been considered. Claims 1, 6, 10, 11, 12, and 13 have been amended. Claims 1, 2, 4-13 are pending for examination as cited below.	

Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered and deemed persuasive. Previous rejections have been withdrawn see remarks pages. 9-12.
Allowable Subject Matter
Claims 1, 2 and 4-13 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 06/01/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. (US 20150128170 A1) discloses, the method dynamically disables a multiple bitrate algorithm based upon the first information such that a new bitrate version of the media program cannot be requested by the multiple bitrate algorithm for the media player. Second information is determined from the component of the computing device to determine when the available bandwidth reading will not be affected by receiving of the one or more advertisements.
Swenson et al. (US 20140025837 A1) discloses, A video optimizer receives a request to optimize a source file and stream the optimized file. The request may be accompanied by a key uniquely identifying the original source file to be optimized and an optimized version of the source file to stream to the client.
Stockhammer et al.	(US 20160261665 A1) discloses, device includes one or more media decoders configured to decode media data, a network interface configured to receive a layered coding transport (LCT) Session Instance Description (LSID), the LSID including information representing a plurality of LCT sessions, each of the LCT sessions including data of a respective one of a plurality of representations of a DASH media presentation and data of one or more of the LCT sessions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/           
Primary Examiner, Art Unit 2446